           Case 1:17-cv-08409-ER Document 18 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KIRAN VUPPALA,
                                 Plaintiff,

                   – against –

MIYABI SUSHI JAPANESE                                              ORDER
RESTAURANT NY INC., a New York                                17 Civ. 8409 (ER)
Corporation, d/b/a MIYABI SUSHI, and
GREENWICH REALTY ASSOCIATES,
LLC, a New York Limited Liability
Company,
                                 Defendants.

RAMOS, D.J.:

         The parties are hereby ORDERED to file a joint status report by December 3, 2020.

Failure to comply with this Order may result in sanctions, including dismissal for failure to

prosecute. See Fed. R. Civ. P. 41.

         SO ORDERED.

Dated:    November 19, 2020
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
